                                       Case 2:21-cv-00004 Document 1-1 Filed 01/04/21 Page 1 of 1
JS 44 (Rev. 02/19)
                                                                              CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                       DEFENDANTS
         OFELIA MATEO FELARCA                                                                                 PARALLON ENTERPRISES, LLC d/b/a PARALLON BUSINESS
                                                                                                              PERFORMANCE GROUP
   (b)   County of Residence of First Listed Plaintiff: _______________________
                         (EXCEPT IN U.S. PLAINTIFF CASES)                                               County of Residence of First Listed Defendant: _______________________
                                                                                                                                (IN U.S. PLAINTIFF CASES ONLY
   (c)   Attorneys (Firm Name, Address, and Telephone Number)                                           NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
         Erik W. Fox, Esq. (NV Bar No. 8804)                                                                          THE TRACT OF LAND INVOLVED.
         Cogburn Law, 2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
         (702) 748-7777                                                                                 Attorneys (If Known)
                                                                                                              Unknown
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                      and One Box for Defendant)
    1 U.S. Government               3 Federal Question                                                                     PTF DEF                                      PTF DEF
        Plaintiff                      (U.S, Government Not a Party)                            Citizen of This State           1 1 Incorporated or Principal Place of     4    4
                                                                                                                                      Business In This State

                                                                                                Citizen of Another State             2        2 Incorporated and Principal Place of           5        5
                                                                                                                                                  Business In Another State
    2 U.S. Government               4 Diversity
        Defendant                      (Indicate Citizenship of Parties in Item III)            Citizen or Subject of a              3        3 Foreign Nation                                6        6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
         CONTRACT                                             TORTS                               FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
   110 Insurance                       PERSONAL INJURY                PERSONAL INJURY               625 Drug Related Seizure             422 Appeal 28 USC 158              375 False Claims Act
   120 Marine                           310 Airplane                 365 Personal Injury –              of Property 21 USC 881           423 Withdrawal                     376 Qui Tam (31 USC
   130 Miller Act                       315 Airplane Product             Product Liability          690 Other                                28 USC 157                         3729(a))
   140 Negotiable Instrument                Liability                367 Health Care/                                                                                       400 State Reapportionment
   150 Recovery of Overpayment          320 Assault, Libel &             Pharmaceutical                                                  PROPERTY RIGHTS                    410 Antitrust
       & Enforcement of Judgment            Slander                      Personal Injury                                                 820 Copyrights                     430 Banks and Banking
   151 Medicare Act                     330 Federal Employers’           Product Liability                                               830 Patent                         450 Commerce
   152 Recovery of Defaulted                Liability                368 Asbestos Personal                                               835 Patent – Abbreviated           460 Deportation
       Student Loans (Excludes          340 Marine                       Injury Product                                                      New Drug Application           470 Racketeer Influenced and
       Veterans)                        345 Marine Product               Liability                                                       840 Trademark                          Corrupt Organizations
   153 Recovery of Overpayment              Liability               PERSONAL PROPERTY                                                                                       480 Consumer Credit
       of Veteran’s Benefits            350 Motor Vehicle            370 Other Fraud                          LABOR                       SOCIAL SECURITY                   485 Telephone Consumer
   160 Stockholders’ Suits              355 Motor Vehicle            371 Truth in Lending           710 Fair Labor Standards             861 HIA (1395ff)                       Protection Act
   190 Other Contract                       Product Liability        380 Other Personal                 Act                              862 Black Lung (923)               490 Cable/Sat TV
   195 Contract Product Liability       360 Other Personal               Property Damage            720 Labor/Management                 863 DIWC/DIWW (405(g))             850 Securities/Commodities/
   196 Franchise                            Injury                   385 Property Damage                Relations                        864 SSID Title XVI                     Exchange
                                        362 Personal Injury –            Product Liability          740 Railway Labor Act                865 RSI (405(g))                   890 Other Statutory Actions
                                            Medical Malpractice                                     751 Family and Medical                                                  891 Agricultural Acts
    REAL PROPERTY                       CIVIL RIGHTS                PRISONER RIGHTS                     Leave Act                        FEDERAL TAX SUITS                  893 Environmental Matters
   210 Land Condemnation               440 Other Civil Rights        Habeas Corpus:                 790 Other Labor Litigation           870 Taxes (U.S. Plaintiff          895 Freedom of Information
   220 Foreclosure                     441 Voting                   463 Alien Detainee              791 Employee Retirement                  or Defendant)                      Act
   230 Rent lease & Ejectment          442 Employment               510 Motions to Vacate               Income Security Act              871 IRS—Third Party                896 Arbitration
   240 Torts to Land                   443 Housing/                     Sentence                                                             26 USC 7609                    899 Administrative Procedure
   245 Tort Product Liability              Accommodations           530 General                        IMMIGRATION                                                              Act/Review or Appeal of
   290 All Other Real Property         445 Amer. w/Disabilities -   535 Death Penalty               462 Naturalization Application                                              Agency Decision
                                           Employment                Other:                         465 Other Immigration                                                   950 Constitutionality of
                                       446 Amer. w/Disabilities -   540 Mandamus & Other                Actions                                                                 State Statutes
                                           Other                    550 Civil Rights
                                       448 Education                555 Prison Condition
                                                                    560 Civil Detainee –
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN (Place an “X” in One Box Only)
   1 Original                    2 Removed from                3 Remanded from              4 Reinstated or              5 Transferred from            6 Multidistrict          8 Multidistrict
     Proceeding                    State Court                   Appellate Court              Reopened                     Another District              Litigation -             Litigation -
                                                                                                                           (specify)                     Transfer                 Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Violation of the Fair Debt Collection Practices Act 15 U.S.C. Section 1692 et seq.
VI. CAUSE OF ACTION                       Brief description of cause:
                                          FDCPA
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                                                                      CHECK YES only if demanded in complaint:
                                                                                                       DEMAND $
     COMPLAINT:                           UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:          Yes       No
VIII. RELATED CASE(S)
                                          (See instructions):          JUDGE                                                             DOCKET NUMBER
      IF ANY
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
January 4, 2021                                                            /s/Erik W. Fox, Esq.
FOR OFFICE USE ONLY
  RECEIPT # _________________            AMOUNT _________________                  APPLYING IFP _________________                JUDGE _________________             MAG. JUDGE _________________
